17‐3617‐cv 
Chunn v. Amtrak


                  United States Court of Appeals
                      for the Second Circuit
                                         
                                 AUGUST TERM 2018 
                                   No. 17‐3617‐cv 
                                             
                                             
                                CHRISTOPHER CHUNN 
                                 Plaintiff‐Appellant, 
                                             
                                           v. 
                                             
                       AMTRAK, P.O. COLEMAN, P.O. LOONEY, 
                               Defendants‐Appellees, 
                                             
 DRUG ENFORCEMENT ADMINISTRATION AGENCY, COLON, SUPERVISING JOHN DOE, 
         AGENT, DEA OFFICER ALEX COLON, SPECIAL AGENT JOHN HANNON, 
                                     Defendants. 
                                             
                          SUBMITTED ON: JANUARY 24, 2019 
                            DECIDED: FEBRUARY 21, 2019 
                                             
                                             
       Before:     KEARSE, JACOBS, SACK, Circuit Judges. 
        
       Appellant Christopher Chunn, pro se, appeals the judgment of the United 
States District Court for the Southern District of New York (Crotty, J.; Pitman, 
M.J.) granting summary judgment in favor of Amtrak with respect to his 42 
U.S.C. § 1983 and state‐law conversion claims.  Amtrak transferred to the DEA 
cash that Amtrak police seized from Chunn incident to his arrest.  Chunn 
contended that Amtrak’s transfer of his property without first offering him an 
opportunity to contest the transfer violated his due process rights and amounted 
to conversion under New York law.  Because due process is afforded by the 
required post‐deprivation procedures and because Chunn was not unlawfully 
deprived of his property, we affirm.   

                                      CHRISTOPHER CHUNN, pro se, Coxsackie, 
                                      NY, for the Plaintiff‐Appellant.  
                                       
                                      WILLAIM G. BALLAINE, TINA S. BHATT, 
                                      THERESA A. FRAME, Landman Corsi Ballaine 
                                      & Ford P.C., New York, NY, for the 
                                      Defendants‐Appellees.   
                                       
DENNIS JACOBS, Circuit Judge: 

       Appellant Christopher Chunn, pro se, appeals the judgment of the United 
States District Court for the Southern District of New York (Crotty, J.; Pitman, 
M.J.) granting summary judgment in favor of Amtrak, dismissing his claims 
under 42 U.S.C. § 1983 and the state law of conversion.1  Incident to Chunn’s 
arrest in the waiting area at New York’s Pennsylvania Station, Amtrak police 
seized $10,400, which the Amtrak police then transferred to the Drug 
Enforcement Agency (“DEA”).  Chunn contends that Amtrak’s transfer of his 
property without first affording him an opportunity to contest the transfer 
violated his due process rights and amounted to conversion under New York 
law.  We recount only the facts that bear upon our disposition. 

                                 BACKGROUND 

       Chunn was sleeping in the Amtrak waiting area in Pennsylvania Station 
when he was roused by Amtrak Police Officer Jerry Coleman.  An altercation 
ensued and Chunn was arrested for disorderly conduct, trespassing, and 
resisting arrest.  During a search incident to this arrest, Amtrak officers 
discovered $10,400 cash in Chunn’s pocket.  The officers confiscated the cash, 
and upon investigation by Amtrak’s Criminal Investigation Division and an 
Amtrak officer assigned to the Amtrak‐DEA joint task force, the DEA decided to 
 

1 Chunn has not argued on appeal that the district court erred in granting summary 
judgment to Amtrak Police Officers Coleman and Looney.  Accordingly, his arguments 
concerning these defendants are abandoned.  See LoSacco v. City of Middletown, 71 
F.3d 88, 92–93 (2d Cir. 1995). 

                                         2 
seize the money for possible forfeiture as proceeds of drug sales.  Amtrak 
transferred the cash to the DEA and gave Chunn a receipt.   

       Chunn sued Amtrak, Amtrak officers, the DEA, and DEA agents alleging a 
violation of due process and conversion.  Chunn agreed to dismiss his claims 
against the DEA and its agents.  The district court granted summary judgment in 
favor of the Amtrak defendants and denied Chunn’s motion to amend his 
complaint to add as a defendant the Amtrak officer responsible for turning over 
Chunn’s property to the DEA.   

      This appeal followed. 

                                 DISCUSSION 

       We review orders granting summary judgment de novo and focus on 
whether the district court correctly concluded that there was no genuine dispute 
as to any material fact and that the moving party was entitled to judgment as a 
matter of law.  Sotomayor v. City of New York, 713 F.3d 163, 164 (2d Cir. 2013).  
We review the denial of a motion to amend on the basis of futility de novo.  
Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014). 

                                        I. 

       Assuming without deciding that Amtrak is subject to suit under § 1983, we 
conclude that the district court properly granted Amtrak summary judgment on 
the due process claim.  Due process requires that an individual be given “notice 
and an opportunity to be heard” prior to the state’s permanent deprivation of his 
property interest.  Dusenbery v. United States, 534 U.S. 161, 167 (2002) (internal 
quotation marks omitted).  “Due process is flexible and calls for such procedural 
protections as the particular situation demands.”  Mathews v. Eldridge, 424 U.S. 
319, 334 (1976) (brackets and quotation marks omitted).  “[D]ue process 
ordinarily requires an opportunity for some kind of a hearing prior to the 
deprivation of a significant property interest.”  Hodel v. Va. Surface Mining & 
Reclamation Ass’n, Inc., 452 U.S. 264, 299 (1981) (internal quotation marks 
omitted) (emphasis added).  The deprivation of money here was significant, and 
no pre‐deprivation hearing was afforded when the cash was transferred.  
However, it is generally “sufficient, where only property rights are concerned, 
that there is at some stage an opportunity for a hearing and a judicial 
determination.”  Id. at 303 (internal quotation marks omitted). 

                                        3 
       Compliance with the post‐seizure notice and hearing requirements of 21 
U.S.C. § 881 and 18 U.S.C. §§ 981‐87 satisfies the due process obligations of a 
federal agency that adopts the seizure of property by a state or local law 
enforcement agency.  See, e.g., Dusenbery, 534 U.S. at 172–73 (notice by mail 
pursuant to § 881 is constitutionally sufficient).  We hold that these procedures 
also satisfy the requirements of due process owed by the state agency that makes 
the transfer.  See Madewell v. Downs, 68 F.3d 1030, 1040 (8th Cir. 1995). 

       The Eighth Circuit’s reasoning in Madewell is persuasive.  Chunn argues 
that the state officers transferred his money to the DEA without showing that it 
was connected to a drug transaction.  In similar circumstances, the Eighth Circuit 
“decline[d] to add such a requirement, because that is precisely the 
determination that must be made in the proceedings pursuant to 21 U.S.C. § 881 
before federal forfeiture may be accomplished, and § 881 establishes the process 
due the claimant in making that determination.”  Id. at 1045.  Likewise, due 
process does not require other pre‐seizure proceedings to determine whether 
property is subject to forfeiture, such as an opportunity to be heard.  Here, the 
post‐seizure proceedings mandated by 21 U.S.C. § 881 and 18 U.S.C. § 981 
provided Chunn with due process. 

                                        II. 

      “[O]ne who comes lawfully into possession of property cannot be charged 
with conversion thereof until after a demand and refusal,” MacDonnell v. 
Buffalo Loan, Tr. & Safe Deposit Co., 193 N.Y. 92, 101 (1908), except “in a case 
where the lawful custodian of property commits an overt and positive act of 
conversion by an unlawful . . . disposition of the same.”  Id.  Chunn has not 
challenged the lawfulness of his arrest, or of Amtrak’s initial seizure of his 
property incident to his arrest; and Chunn made no demand on Amtrak for 
return of the money before Amtrak turned it over to the DEA.   

       While “[n]o demand [is] necessary” to constitute conversion when a 
defendant unlawfully disposes of the property, id., Amtrak’s transfer of Chunn’s 
cash to the DEA was lawful.  New York law does not impose procedural 
requirements on a state agency transferring to federal authorities property that 
has been seized incident to arrest.  Cf. N.Y. Crim. Proc. Law § 690.55(1) (turnover 
order from a state court required prior to transferring property seized pursuant 
to a search warrant).  And the DEA was authorized to seize the property 


                                         4 
pursuant to 18 U.S.C. § 981.  See 18 U.S.C. § 981(b)(2)(C).  Because neither agency 
was ever wrongfully in possession of Chunn’s property and state law did not 
limit Amtrak’s authority to transfer it, Amtrak’s actions were not “unlawful,” 
and summary judgment was proper.  See Leveraged Leasing Admin. Corp. v. 
Pacificorp. Capital, Inc., 87 F.3d 44, 50 (2d Cir. 1996). 

                                               III. 

        Leave to amend may be denied if the proposed amendment would be 
futile.  Tocker v. Phillip Morris Cos., 470 F.3d 481, 491 (2d Cir. 2006).  
Amendment is futile if it fails “to cure prior deficiencies.”  Panther Partners, Inc. 
v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012). 

      Chunn moved to amend his complaint to add as a defendant Sergeant 
Patterson, the Amtrak officer responsible for turning over Chunn’s property to 
the DEA.  This claim turns on the same transfer as Chunn’s claim against 
Amtrak, and fails for the same reasons.  Accordingly, the amendment would 
have been futile. 

                                  CONCLUSION 

      The judgment of the district court is AFFIRMED.  




                                          5